Citation Nr: 1729522	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-30 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for thrombophlebitis, right lower leg.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from May 1964 to April 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a October 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana denying the reopening of the claim of entitlement to service connection for thrombophlebitis of the right leg, which had been initially denied in June 2007.  The Veteran filed a Notice of Disagreement (NOD) in April 2015.

The Board remanded the two issues on appeal in December 2016, and instructed the RO to file a Statement of the Case (SOC) on the issue of thrombophlebitis, and adjudicate the issue of TDIU, which the Board raised based upon evidence of record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  A SOC was issued in January 2017 on these issues.  The Veteran filed his Substantive Appeal in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for thrombophlebitis of the right lower leg; no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the June 2007 rating decision is cumulative and redundant of evidence previously of record.




CONCLUSION OF LAW

1.  The June 2007 rating decision that denied the claim for entitlement to service connection for thrombophlebitis of the right lower leg is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §  20.1103.

2.  Evidence received since the June 2007 decision is not new and material, and the criteria for reopening the claim for entitlement to service connection for thrombophlebitis of the right lower leg have not been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Governing regulations provide that an appeal to the Board of a decision by the RO consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For other than simultaneously contested claims, the NOD must be filed within one year of notice of the decision.  If new and material evidence is received within one year of notice of the decision, the decision cannot become final until the evidence is addressed.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014)

RO first denied service connection for thrombophlebitis of the right leg in a January 1967 rating decision because the Veteran was not shown to have the disability at separation from service or on examination following service.  The RO notified him and his representative of the decision and of his appellate rights that same month.  No NOD or new and material evidence was received within one year of notice of the decision; the decision is final.  The RO reopened the claim and denied it on the merits in a June 2007 rating decision.  Although there was a diagnosis of the claimed disability, the nexus element was not met.  The RO notified the Veteran and his representative of that decision and of the Veteran's appellate rights that same month.  No NOD or new and material evidence was received within one year of notice of that decision and that decision is final.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.   

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156  "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. , see also McLendon, 20 Vet. App. at 83.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.

The Veteran's claim was last denied as there was no evidence relating his present disability of thrombophlebitis to the instance of thrombophlebitis, which occurred in service and resolved before discharge.  Whether thrombophlebitis not present at separation or for months after service but present in later years is related to thrombophlebitis during service is a complex medical question that requires medical expert evidence.  Lay statements are not competent evidence in this regard.  In other words, an expert opinion relating the inservice condition to the present condition is necessary to reopen the claim.  For the following reasons, the Board finds that the evidence received since June 2007 is not new and material.  

Neither the Veteran nor his spouse are shown to have expertise in medical matters.  The Veteran submitted a lay statement from his spouse in June 2014 that told of when she was informed of her husband's leg injury incurred playing soccer, and that he now has numerous problems that include his right leg.  The spouse's statement speaks to events and overall wellbeing, but does not attest to the medical nexus between his injury and his current right leg problems.   

The Veteran also submitted his own statement regarding his leg injury in June 2014, which similarly described how he incurred it, and notes the residual contusion on his right leg, for which service connection has already been established.  He noted that he continued to go through medical treatment for this condition.  While the Veteran is competent to attest to his own symptoms, he is not able to make a medical determination that requires specialized knowledge, such as establishing a medical nexus between his in-service injury, and his current right lower leg disability.

While medical records associated with the file since June 2007 note his diagnosed thrombophlebitis, there are no medical opinions that go to a nexus between the in-service injury and his present disability.  

In a July 2015 NOD, the Veteran discussed his in-service injury, and stated that he believed it warranted service connection.  The Veteran stated that he had been trying to get the condition service-connected since his discharge and that it has affected his lifestyle for his entire life.  To the extent that this is a statement that he had the condition continuously since the inservice incident, it is redundant of his initial claim that necessarily contained an assertion that he had the disability since service.  His own opinion that his current thrombophlebitis of the right lower is related to a condition during service - to the extent that the opinion is not one of continuous symptoms - is not competent evidence.

Since the June 2007 denial, the Veteran has introduced both medical and lay evidence that documents the symptoms of his present right lower leg disability.  However, the Veteran has not submitted evidence that is material to the unestablished element of his claim: the nexus requirement.  Without both new and material evidence that speaks to the nexus between his in-service injury and his present disability, the Board cannot reopen his claim of entitlement to service connection for thrombophlebitis of the right lower leg.  

(CONTINUED ON NEXT PAGE)

ORDER

The application to reopen claim of entitlement to service connection for thrombophlebitis of the right lower leg is denied.


REMAND

Remand is necessary for additional development before adjudication of the TDIU claim.  While the Veteran meets the schedular requirements due to his 60 percent rating for residuals of prostate cancer, there is no recent information regarding the Veteran's service-connected eye disability and its functional impact.  Recent VA examinations have similarly assessed residuals from his right lower leg scar, however the last examination regarding the Veteran's eye was in January 2002.  At the time, the Veteran complained of pain, blurring vision, and watering of his eye.  He stated there were incapacitating episodes that would last for days, and he experienced burning, itching, and swelling due to his service-connected disability.  As a result, he was given a medical note for work to abstain from reading for a period of time.  In January 2006 Social Security Administration records, the Veteran stated that his left eye disability contributed to his unemployment.  

In January 2016, the Veteran reported that he was continuing to see a private ophthalmologist, Dr. N. Z., to treat his eye condition.  Only records as recent as 2002 from Dr. N. Z.'s office have been associated with the Veteran's file.  On remand, the RO must seek the additional records missing in order to determine if the Veteran's eye impairment continues to present difficulty reading.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's left eye disability since January 2002, including records from the office of Dr. N. Z.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination regarding the current nature and severity of his left eye disability.  The examiner must discuss the functional limitation resulting from the Veteran's left eye disorder.  The examiner should also consider lay statements of record regarding severity, particularly during any reported flare ups.

4.  Following completion of the foregoing, readjudicate the claim of entitlement to TDIU.  If it remains denied, the issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


